                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


 SELVIN REYES, ET AL. CIVIL ACTION
 VERSUS
 VH ACOUSTIC CEILINGS, LLC, NO.: 18-00790-BAJ-EWD
 ETAL.


                                RULING AND ORDER

         Before the Court is Plaintiffs' Motion for Confirmation of Default
     /



Judgment (Doc. 10). Jurisdiction is proper under 28 U.S.C. § 1331. For the

following reasons, Plaintiffs motion is GRANTED.

I. BACKGROUND

A. Plaintiffs' Allegations

         This is a wage-and-hour dispute. It arises from a company s alleged failure to


pay laborers overtime compensation. Plaintiffs allege that they are employees of

Defendants. Plaintiff Mendoza began working for Defendants in January 2018.

Plaintiffs Selvin Reyes and Nectali Reyes began working for Defendants in March of

2018. (Doc. 1 at p. 3). Plaintiffs allege that they were paid a fixed hourly rate, and

routinely worked in excess of 40 hours per week. Plaintiffs allege that they worked

Monday through Thursday, from 6:30 am to at least 5:00 pm. (Id.) Plaintiffs continued

working Friday and Saturday from 6:30 am to at least 3:00 pm. (Id.). Plaintiffs further

allege that they worked, on average, at least 56 hours per week. All Plaintiffs ended

their employment with Defendants in August of 2018.
       Plaintiffs filed their Complaint (Doc. 1) on August 23, 2018. Plaintiffs claim

that they are non-exempt employees under the Fair Labor Standards Act ("FLSA")

entitled to the payment of overtime wages for all hours worked in excess of forty hours


per week throughout their employment with Defendants. In addition to their alleged

employer, Plaintiffs have also named Manuel Hernandez Guzman, member and


manager of VH Acoustic Ceilings, LLC, as a defendant. Plaintiffs claim that

Defendant Guzman was responsible for the Defendants decision not to pay overtime


to Plaintiffs. Plaintiffs further claim that Defendants knowingly and willfully

violated the FLSA; thus, they are entitled to recover liquidated damages, reasonable

attorney's fees, legal interests, costs, and other equitable relief. (Id. at p. 4).


B. Procedural History

       Plaintiffs effected service of their Complaint on Defendants on August 30,

2018, in- compliance with Federal Rule of Civil Procedure 5. (Docs. 4,5).1 Defendants

never filed a response to the Complaint. Plaintiffs completed the interrogatories

issued by the Court (Doc. 7) and filed a Motion for Clerk s Entry of Default (Doc. 8).

The Clerk of Court filed an entry of default (Doc. 9), and Plaintiffs filed this motion

to obtain confirmation of default judgment against Defendants.

II. LEGAL STANDARD

       The United States Court of Appeals for the Fifth Circuit has adopted a three-

step process to obtain a default judgment. See New York Life Ins. Co. v. Brown, 84




1 VH Acoustics received their summons through Guzman, who is the registered ag-ent designated to
receive service of process. Guzman received his summons by personal service at VH Acoustics'
address.
F.3d 137, 141 (5th Cir. 1996). First, a default occurs when a party "has failed to plead

or otherwise defend" against an action. Fed. R. Civ. P. 55(a). Next, an entry of default


must be entered by the clerk when the default is shown by affidavit or otlierwise."

See id.; NewYork Life, 84 F.3d at 141. Third, a party may apply to the court for a

default judgment after an entry of default. Fed. R. Civ. P. 55(b); New York Life, 84

F.3d at 141.


      After a party files for a default judgment, courts must apply a two-part process


to determine whether a default judgment should be entered. First, a court must


consider whether the entry of default judgment is appropriate under the

circumstances. Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cii\ 1998). Several

factors are relevant to this inquiry, including: (1) whether there are material issues

of fact at issue, (2) whether there has been substantial prejudice, (3) whether the

grounds for default have been clearly established, (4) whether the default was caused

by excusable neglect or good faith mistake, (5) the liarshness of the default judgment,

and (6) whether the court would think itself obliged to set aside the default on a

motion by defendant. Id.


      Second, the Court must assess the merits of the plaintiffs claims and

determine whether the plaintiff has a claim for relief. Nishimatsu Constr. Co. v.


Houston Nat'l Bank, 515 F. 2d 1200, 1206 (5th Cir. 1975); Hanzdan v. Tiger Bros.

Food Mart, Inc., No. CV 15-00412, 2016 WL 1192679, at *2 (M.D. La. Mar. 22, 2016).
III. DISCUSSION

      Default judgments are a drastic remedy, not favored by the Federal Rules and

resorted to by courts only in extreme situations. Lindsey, 161 F.3d at 893. Defendants


have failed to defend the action against them, the Clerk of Court has filed an entry of

default, and Plaintiffs have filed a motion for default judgment. The Court may now

consider whether Plaintiffs are entitled to a default judgment. For the Court to grant

confirmation of the default judgment, it must find that the entry of default judgment

is appropriate by considering the Lindsey factors and that Plaintiffs' pleadings

provide a sufficient basis for a default judgment.

      A. Lindsey Factors

      The Court must first decide whether the entry of default judgment is

appropriate under the circumstances, by considering the Lindsey factors. First, there


are no material facts in dispute because Defendants failed to file an answer or motion


under Federal Rule of Civil Procedure 12. Second, there has been substantial

prejudice because Defendants' failure to appear in this action leaves Plaintiffs with

no recourse for its alleged injuries. Third, the grounds for granting a default judgment

against Defendants are clearly established, as evidenced by the action s procedural

history and the Clerk's entry of default. (Doc. 8). Fourth, the Court has no basis to

find that Defendants failure to respond was the result of a good faith mistake or

excusable neglect because Defendants have failed to respond to Plaintiffs or to the

Court. Fifth, Defendants' failure to file any responsive pleading or motion mitigates

the harshness of a default judgment. Finally, the Court is not aware of any facts that



                                           4
would lead it to set aside the default judgment if challenged by Defendants. The Court

therefore finds that the six Lindsey factors weigh in favor of default.

      B. The Sufficiency of the Pleadings

      The FLSA provides that "[a]ny employer who violates [the Act] shall be liable

to the employee or employees affected in the amount of ... their unpaid overtime


compensation." 29 U.S.C. § 216(b). An employees action for unpaid overtime


compensation must first demonstrate by a preponderance of the evidence: (1) that

there existed an employer-employee relationship during the unpaid overtime periods

claimed; (2) that the employee engaged in activities within the coverage of the FLSA;

(3) that the employer violated the FLSA s overtime wage requirements; and (4) the

amount of overtime compensation due. Johnson v. Heckmami Water Resources (CVR),


Inc. 758 F.3d 627,630 (5th Cir. 2014); Parrish v. Premier Directional Drilling, L.P.,

917 F.3d 369 (5th Cir. 2019). Once the employee establishes a prima facie case, the

burden would then shift to the employer to come forward with evidence of the precise

amount of work performed or with evidence to negate the reasonableness of the


inference to be drawn from the employee s evidence. Id. Since Defendants failed to


respond, the Plaintiffs' establishment of a prima facie case will result in the granting

of this instant motion, rather than shifting of the burden.

      i. Employer-Employee Relationship

      Plaintiff alleges that Defendants are their former employer. The FLSA broadly

defines an employer as "any person acting directly or indirectly in the interest of an

employer in relation to an employee. 29 U.S.C. § 203(d). In FLSA actions, courts use
an "economic reality test to determine whether the alleged employees "as a matter


of economic reality are economically dependent upon the business to which they


render their services. Valle v. Beauryne Builders LLC, No. CV 17-274-SDD-KLB, 2018


WL 1463692, at *2 (M.D. La. Mar. 23, 2018) (citing Reich v. Circle C. Investments,

Inc., 998 F.2d 324, 327 (5th dr. 1993). This is a fact intensive inquiry requiring a

court to consider whether the alleged employer (1) possessed the power to hire and

fire the employees; (2) supervised and controlled employee work schedules or

conditions of employment; (3) determined the rate and method of payment, and (4)

maintained employment records. Gray v. Powers, 673 F.3d 352, 255 (5th Cir. 2012).

      Plaintiffs allege that Defendants required Plaintiffs to work on their crews to

perform sheetrock and framing work. Plaintiffs further allege that Defendants

controlled the method, manner, location, and time of Plaintiffs work, as well as set


the hours that Plaintiffs were required to work. Plaintiffs also allege that Defendant

Guzman is a member and manager of Defendant VH Acoustic Ceilings, and thus, is


their employer as well. The Court finds that based on the economic reality test,

Plaintiffs have sufficiently plead in their Complaint that an employee-employer

relationship existed with Defendants. These allegations show that Plaintiffs, as a

matter of economic reality, were economically dependent on Defendants.


      ii. FLSA Covered Activity

      Plaintiffs are required to allege that they engaged in activities covered by the

FLSA. A plaintiff must show that either he was (1) engaged in commerce; (2) engaged

in the production of goods for commerce; or (3) employed by an enterprise engaged in



                                          6
commerce or the production of goods for commerce. 29 U.S.C. § 207(a)(l). Plaintiffs

allege that Defendant VH Acoustic Ceilings, LLC is an enterprise engaging in

interstate commerce, and that Defendant is a contractor that engages in construction


work and utilizes goods or materials that have been moved in or produced for


commerce. Plaintiffs specified in their Answer to Courts Interrogatories that their
                                                                           !



job consisted of installing sheetrock and framing. (See Doc. 7 at p. 2). The Court finds

that Plaintiffs have sufficiently pleaded that they engaged in an activity covered by

the FLSA.

       iii. Violation of Overtime Wage Requirements and Amount Due

       Plaintiffs allege that Defendants violated the FLSAs overtime wage

requirements. Plaintiffs allege that they routinely worked in excess of 40 hours per

week but were not paid overtime. Plaintiffs claim that they were paid a fixed hourly

rate of $16.00, $18.00 per hour2, regardless of the number of hours worked in a week.


Plaintiffs further claim that their workday began at 6:30 am and worked at least until

5:00 pm on Monday through Thursday. On Friday and Saturday, Plaintiffs claim

their workday began at 6:30 am and worked until at least 3:00 pm. Plaintiffs estimate

that they worked, on average, at least 56 hours per week. The Court finds that


Plaintiffs have sufficiently pleaded Defendants violation of the overtime wage

requirement.


       Plaintiffs assert that since they were paid $16.00/$18.00 per hour for all hours

worked, they are owed an additional $8.00/$9.00 per hour worked in overtime.



2 Plaintiffs Selvin Reyes and Nectali Reyes were paid $16.00 per hour, and Plaintiff Mendoza was
paid $18.00 per hour.

                                                 7
Plaintiffs also claim entitlement to liquidated damages in a sum equal to their unpaid

overtime because Defendants allegedly knowingly and willfully violated the FLSA.

Plaintiff Selvin Reyes claims Defendants are liable to him in the amount of $2,304.00

for an estimated 288 hours, plus $2,304.00 in liquidated damages.3 Plaintiff Nectali

Reyes claims Defendants are liable to him in the amount of $2,304.00 unpaid

overtime for an estimated 288 hours, plus $2,304.00 in liquidated damages.4 Plaintiff

Edgar Anaya Mendoza claims that Defendants are liable to him in the amount of

$3,312.00 for 368 hours, plus $3,312.00 in liquidated damages.5 The Court finds that

Plaintiffs have sufficiently pleaded the amount of overtime wages due.

        Based upon the well-pleaded allegations of Plaintiffs complaint and their

declarations, the Court determines, by a preponderance of the evidence, that


Defendants have violated the FLSA by failing to pay overtime wages as required

under the statute.


C. Plaintiffs' Requested Relief

        1. Unpaid Overtime Wages

       Under the FLSA, any employer who violates the provisions of 29 U.S.C. § 207

shall be liable to the employee(s) affected in the amount of their unpaid overtime

compensation. 29 U.S.C. § 216(b). Plaintiff Selvin Reyes and Nectali Reyes seek an

additional $8.00 an hour owed for every overtime hour worked, and Plaintiff Mendoza

seeks an additional $9.00 an hour. Defendants owe Plaintiffs Selvin Reyes and




3 See Declaration of Selvin Reyes, Doc. 10-2.
4 See Declaration ofNectali Reyes, Doc.10-3.
5 See Declaration of Edgar Anaya Mendoza, Doc. 10-4.
Nectali Reyes each $2,304.00 in unpaid wages for 288 hours, and Plaintiff Mendoza

is owed $3,312.00 in unpaid wages for 368 hours.

        2. Liquidated Damages

        Plaintiffs also request liquidated damages. Under the FLSA, an employer who

violates the overtime wage requirement shall owe liquidated damages in an amount


equal to the unpaid overtime wages. See 29 U.S.C. § 216(b).6 However, if an employer


shows to the satisfaction of the court that the omission was in good faith and had

reasonable grounds for believing the omission of pay was not in violation of the FLSA,

the Court may decline to award liquidated damages. See 29 U.S.C. § 260; Heidtman

v. County of El Paso, 171 F. 3d 1038, 1042 (5th Cir. 1999). Since Defendants failed to

respond to this action, the Court is not required to decline the award of liquidated

damages based on good faith and reasonable grounds. The Court finds that

Defendants are liable to Plaintiffs Selvin Reyes and Nectali Reyes for liquidated

damages in the amount of $2,304.00 each, and to Plaintiff Mendoza for $3,312.00.

        3. Attorneys Fees and Court Costs

        Under § 216, the court in such action shall, in addition to any judgment

awarded to the plaintiff, allow a reasonable attorney s fee to be paid by the defendant,

and costs of the action. Courts use a two-step process to calculate reasonable


attorney's fees. Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998).

First, the court calculates a "lodestar fee by multiplying the reasonable number of




6 Plaintiffs seek liquidated damages due to Defendants knowing and willful violation of the overtime
provision. 29 U.S.C. § 216(b) does not require a court to find a knowing and- willful violation to award
liquidated damages. See Lee v. Coahoma County, Miss, 937 F. 2d 220, 226 (5th Cir. 1991).

                                                   9
hours spent on the case by the reasonable hourly rates for the participating lawyers.


Id. Second, the court considers whether the lodestar should be adjusted upward or


downward depending on the circumstances of the case, using twelve factors.7 Id.


(citing Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).

The party seeking attorney s fees bears the initial burden of submitting adequate

documentation of the hours expended and the hourly rates. Hensley v. Eckerhart, 461


U.S. 424, 437 (1983).

        Plaintiff seeks an award of attorney's fees in the amount of $2,175.00. This is

based on 5.25 hours of attorney time at the hourly rate of $200, 3.00 hours of attorney

time at the hourly rate of $375.00. (Doc. 10-5). Plaintiffs' counsel submitted an

affidavit explaining the attorneys fees and court costs. Id. Moreover, given that


Plaintiffs attorneys have been practicing law for twenty years combined in FLSA

claims, the Court concludes that $200.00 and $375.00 an hour are a reasonable rate


requests. The Court shall award Plaintiffs this amount incurred in attorney's fees.


        Plaintiffs also seek an award of court costs for $482.20. This is based on a

$400.00 filing fee and a service of process costs of $82.20. The Court shall award

Plaintiffs this amount of court costs incurred.




7 "The factors are: (1) the time and labor required for the litigation; (2) the novelty and difficulty of the
questions presented; (3) the skill required to perform the leg'al services properly; (4) the preclusion of
other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
amount involved and the result obtained; (9) the experience, reputation and ability of the attorneys;
(10) the unde sir ability of the case; (11) the nature and length of the professional relationship with
the client; and (12) awards in similar cases." M.igis, 135 F. 3d at 1047.

                                                     10
IV. CONCLUSION

      IT IS ORDERED that Plaintiffs Motion for Confirmation of Default

Judgment is GRANTED.

      IT IS FURTHER ORDERED that an award in the amount of unpaid

overtime damages and liquidated damages is hereby entered in favor of Plaintiffs

against Defendant, in tlie amount of $15,840.00—that is $7,920.00 in unpaid wage

damages and $7,920.00 in liquidated damages.

      IT IS FURTHER ORDERED that Plaintiffs shall be awarded $2,175.00 in

attorney s fees and $482.20 in court costs.

                                                     ^
                    Baton Rouge, Louisiana, this ^l^ day of January, 2020.




                                        JUDGE BRIAN ASJACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          11
